NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30336

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE oF HAwAfI

sTATE oF HAwAfI,`P1aintiff-Appe11ee,

V.

9|=8 HW‘3ZMA?@NZ

 

b MATTHEw PATTIoAY, l pi
aka Matthew J.S. Pattioay,, Matthew J. Pattioay,
Defendant-Appellant
APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT_

(CR. NO. 08-1-20l4)

ORDER GRANTING DEFENDANT-APPELLANT'S MOTION TO DISMISS APPEAL

(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon consideration of Defendant-Appellant's Motion to
Dismiss Appeal, the papers in support, and the records and files
herein, it appears that: (1) Appellant does not want to continue
this appeal; and (2) Appellant's declaration in support

demonstrates that he understands the consequences of dismissing

the appeal. Therefore,

IT IS HEREBY ORDERED that Defendant-Appellant’s Motion

to Dismiss Appeal is granted, and this appeal is dismissed.

Apri1 22, 2010.

Chief Judge

@£Mf/z

Associate Judge

DATED: Honolulu, HawaiUq

   
 

€PH“?LM